Case 5:20-cv-00041-LGW-BWC Document 17 Filed 02/08/21 Page 1 of 1

Gnited States District Court
for the Southern District of Georgia
Waprross Division
PATRICIA KENNEDY,
Plaintiff,
Vv. CV 520-041

GAYATRI CORPORATION d/b/a
WESTERN HOTEL,

 

Defendant.

ORDER

 

Before the Court is Plaintiff's motion to appear
telephonically or via video teleconference (“VTC”) for the
motion hearing scheduled for February 16, 2021. Dkt. No. 16.

After consideration, and for good cause shown, the motion is

GRANTED . Plaintiff and her counsel may appear at the hearing
via VTC. Instructions for appearing via VTC will be
forthcoming. Defendant and its counsel may appear via VIC or in
person.

SO ORDERED, this g day of pemmaeee) 20H
MY
f Sey

/

|

}

 

HON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
